DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims 
Claims 1-20 of U.S. Application No. 16/410261 filed on 05/13/2019 have been examined

Office Action is in response to the Applicant's amendments and remarks filed02/01/2021. Claims 1, 8 and 15 was amended. Claims 1-20 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 102 (b): Applicant’s amendments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous rejections under 35 U.S.C. § 102 (b) to claims 1-20, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20   are rejected under 35 U.S.C. 103(a) as being unpatentable over Gier et al. [US 2020/0278681 A1], hereinafter referred to as Gier, in view of Ferguson. [US 2014/0088855 A1], hereinafter referred to as Ferguson.
	As to Claim 1, 8 and 15, Gier discloses a method for behavioral planning in an autonomous vehicle (AV), the method comprising: generating a current driving scene state from environment data and localization data ([see at least 0022, 0025, 0038, 0039, 0047 and 0048], “occlusion reasoning system of the vehicle 304 may use map data and/or data from sensors of the vehicle 304 to generate an environment representation 316 of the environment 302 at the initial time T.sub.1. The environment representation 316 includes representations of the vehicle 304, the static object 306, the dynamic object 308, and the drivable region 310”); generating a probability of distribution of actions and an estimated scene value based on the current driving scene state, driving scene state history and a strategic vehicle goal state; ([see at least 0022, 0025, 0038, 0039, 0047 and 0048], “occlusion reasoning system of the vehicle 304 may use map data and/or data from sensors of the vehicle 304 to generate an environment representation 316 of the environment 302 at the initial time T.sub.1. The environment representation 316 includes representations of the vehicle 304, the static object 306, the dynamic object 308, and the drivable region 310”) selecting an action from the probability of ([see at least 0012, 0022, 0025, 0028, 0033, 0034, 0038, 0039, 0047 and 0048])
; determining estimated trajectory of the AV based on at least the selected action and the estimated scene value; determining a drive action based on maximizing scene value to reach the strategic vehicle goal state ([see at least 0022, 0025, 0028, 0033, 0034, 0038, 0039, 0047 and 0048]); and updating a controller with one of a trajectory or commands to control the AV, wherein the trajectory or the commands are based on determined drive actions ([see at least 0022, 0025, 0028, 0033, 0034, 0038, 0039, 0047 and 0048], “In some examples, the occlusion grid 114 can be based at least in part on localizing the vehicle 112 in the environment and accessing map data associated with the environment. For example, map data can comprise map elements such as lane elements indicating a region of the environment corresponding to the drivable region 116. Additional examples of map elements can include, but are not limited to, one or more of a building or structure, a crosswalk element, a bike lane element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like. In some cases, a predicted trajectory associated with an object can be based on the map data”, “ At operation 130, the process can include controlling the vehicle based at least in part on the occupancy state of the occluded region. For example, if the occupancy state for the occluded region 120 indicates that the occluded region is likely free of dynamic objects (e.g., by having all columns and/or rows of the occlusion fields in the occluded region 120 designated as "pseudo-visible"), the vehicle 112 may traverse the environment based on a trajectory for the vehicle 112 to efficiently and safely reach a destination.”).
		Gier does not explicitly disclose wherein the driving scene state history accounts for what was previously done. However Ferguson teaches wherein the driving scene state history accounts for what was previously done ([see at least 0068], “The autonomous driving computer system 144 may collect the state and/or positional information about a detected vehicle to assist in the determination of the vehicle trajectory. The vehicle trajectory for the detected vehicle may define the direction and speed that a vehicle has when in a given driving environment. The vehicle trajectory may also define the past positions, directions, and speed that the detected vehicle had whole in the driving environment As discussed below, the vehicle trajectory for a detected vehicle may be derived from state information that the autonomous driving computer system 144 records.”). Both Gier and Ferguson illustrate similar methods in which monitor and select an autonomous vehicle trajectory based on its environment. Ferguson on the other hand teaches wherein the driving scene state history accounts for what was previously done.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the vehicle of Gier, to incorporate the driving scene state history accounts for what was previously done, as taught by Ferguson, for the purpose of predicting the vehicles behavior based on past habits or maneuvers.

As to Claim 2, 9 and 16, Gier discloses a method, further comprising: generating a virtual scene state based on at least the estimated trajectory of the AV and the estimated ([see at least 0022, 0025, 0038, 0039, 0047 and 0048], “occlusion reasoning system of the vehicle 304 may use map data and/or data from sensors of the vehicle 304 to generate an environment representation 316 of the environment 302 at the initial time T.sub.1. The environment representation 316 includes representations of the vehicle 304, the static object 306, the dynamic object 308, and the drivable region 310”).  

As to Claim 3, 10 and 18, Gier discloses a method, wherein each type of scene state includes information about AV and non-AV actors in the scene, and wherein the information includes at least position, velocity, heading angle, distance from center of the road, distance from left and right edges of the road, current road speed limit, and a strategic-level goal for the AV ([see at least 0083-0085 and Fig. 1] , “the perception component 622 can provide processed sensor data that indicates one or more characteristics associated with a detected entity (e.g., a tracked object) and/or the environment in which the entity is positioned. In some examples, characteristics associated with an entity can include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local position), an orientation (e.g., a roll, pitch, yaw), an entity type (e.g., a classification), a velocity of the entity, an acceleration of the entity, an extent of the entity (size), etc.”)

As to Claim 4, 11 and 19, Gier discloses a method, further comprising: generating a probability of distribution of actions and an estimated scene value based on at least the virtual scene state ([see at least 0022, 0025, 0038, 0039, 0047 and 0048], “occlusion reasoning system of the vehicle 304 may use map data and/or data from sensors of the vehicle 304 to generate an environment representation 316 of the environment 302 at the initial time T.sub.1. The environment representation 316 includes representations of the vehicle 304, the static object 306, the dynamic object 308, and the drivable region 310”). 

As to Claim 5, 12 and 20, Gier discloses a method, further comprising: iteratively performing at least the selecting the action, determining the estimated {YB:00749414.DOCX 1-39-trajectories of non-AV actors, determining the estimated trajectory of the AV, generating the virtual scene state and generating the probability of distribution of actions and estimated scene value based on at least the virtual scene state until an event horizon ([see at least 0022, 0025, 0028, 0033, 0034, 0038, 0039, 0047 and 0048], “In some examples, the occlusion grid 114 can be based at least in part on localizing the vehicle 112 in the environment and accessing map data associated with the environment. For example, map data can comprise map elements such as lane elements indicating a region of the environment corresponding to the drivable region 116. Additional examples of map elements can include, but are not limited to, one or more of a building or structure, a crosswalk element, a bike lane element, an intersection element, a lane divider element, a traffic light element, a stop sign element, a stop line element, a yield sign element, a yield line element, a parking lane element, a driveway element, a speed bump element, jay walking regions (e.g., a virtual crosswalk), trajectory waypoints (e.g., known trajectories), passenger pickup points, a sign location element, a geofence element, and the like. In some cases, a predicted trajectory associated with an object can be based on the map data”, “ At operation 130, the process can include controlling the vehicle based at least in part on the occupancy state of the occluded region. For example, if the occupancy state for the occluded region 120 indicates that the occluded region is likely free of dynamic objects (e.g., by having all columns and/or rows of the occlusion fields in the occluded region 120 designated as "pseudo-visible"), the vehicle 112 may traverse the environment based on a trajectory for the vehicle 112 to efficiently and safely reach a destination.”).

As to Claim 6, 13 and 17, Gier discloses a method, further comprising: generating a contextual understanding of environment from the environment data; and determining an AV position with respect to the contextual understanding of the environment ([see at least 0022, 0025, 0028, 0033, 0034, 0038, 0039, 0047, 0048 and 0108]
.  

As to Claim 7 and 14, Gier discloses a method, wherein scene state tree exploration from a given scene state to a next scene state are reduced in breadth and depth scope using a combined policy/actions and value based neural network that recommends actions and predicts a value for scenes against the strategic goal ([see at least 0021, 0108 and 0109], “an exemplary neural network is a biologically inspired algorithm which passes input data through a series of connected layers to produce an output. Each layer in a neural network can also comprise another neural network, or can comprise any number of layers (whether convolutional or not). As can be understood in the context of this disclosure, a neural network can utilize machine learning, which can refer to a broad class of such algorithms in which an output is generated based on learned parameters”).


	Conclusion
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668